DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/24/2022 has been entered. Claims 11-14 remain pending in the application. Claims 1-10 are cancelled.
Allowable Subject Matter
Claims 11-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 11 and 13 with particular attention to the structural limitations “a curvature locally bulging in a semi-elliptical shape in cross section to the outside in the tire width direction is formed at a portion of the down ply that covers a turn-up end portion of the turn-up portion of the turn-up ply from the outside in the tire width direction, and the curvature is determined such that an elongation in the carcass ply when the curvature is fully stretched is 0.5% to 3.5% of a length of the carcass ply having the curvature”.
The closest prior art of record is considered to be Miyazono (US 6,260,597 B1 – of record) which discloses a pneumatic radial tire. The tire includes a carcass 4 that includes a rubber-coated layer of a carcass ply extending in a radial direction of the tire. The carcass ply 4 of the carcass comprising: a turn-up ply 4t including a main body portion extended across and disposed between the pair of bead cores 3, and turn-up portions 4t turned up around the respective bead cores from an inside toward an outside in a tire width direction
However, Miyazono does not disclose the carcass is formed such that the curvature thereof is determined to have an elongation in the carcass ply when the curvature is fully stretched is 0.5% to 3.5% of a length of the carcass ply having the curvature.
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of independent claims 11, 13 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749